DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action acknowledges the applicant’s amendment filed on 8/29/2022. Claims 1-4,6,10-12,14-16 and 18-24 are pending in the application. Claims 5, 7-9, 13 and 17 are cancelled. Claims 21-24 are new. Claims 11,15 and 19-22 are withdrawn from consideration.
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.

Newly submitted claims 21-22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, 6, 10, 12, 14, 16, 18 and 23-24, drawn to a device and package for containing a fragrant or cannabis product, classified in B65D 51/28.
II. Claims 21-22, drawn to a method of preserving or complementing a terpene of a cannabis product, classified in A01N 3/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the device and package of the product claims of Group I do not require the method of obtaining a terpene profile of a cannabis product, creating a terpene mixture to match the terpene profile or infusing the terpene mixture into a dispersion matrix. The packaging device may be provided prefilled with the terpene mixture.

Applicant has received an action on the merits for the previously elected invention.  Accordingly, claims 21-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riviello, JR. US 2001/0019021 A1, previously cited in view of Bonneau et al. US 2008/0169217 A1.
With regards to claim 1, Riviello, JR. (Fig. 2) discloses a device for containing a packaged fragrant product, said device comprising: a bottle 2 that is capable of enclosing some cannabis product within a main compartment; a non-permeable bottle cap 1 adapted to be secured to an open end of the bottle to close the main compartment, with a dispersion matrix compartment 11 at an underside of the bottle cap, and with a permeable support 14 defining a lower boundary of the dispersion matrix compartment; and a dispersion matrix insert 13 being retained within the dispersion matrix compartment of the bottle cap by the permeable support, with the dispersion matrix insert containing terpenes (Para. 0025), configured to communicate through apertures in the permeable support and into the main compartment of the bottle to interact with some cannabis product. (Para. 0024)
Riviello, JR. discloses a dispersion matrix insert containing terpenes but it does not specifically disclose the terpenes are selected from the group consisting of α-pinene, camphene, β-pinene, sabinene, ∆-3-carene, α-phellandrene, β-myrcene, α-terpinene, limonene, 1.8 cineole, ɣ- terpinene, cis-β-ocimene, trans-β-ocimene, α-terpinolene, β-caryophyllene and combinations thereof.
However, Bonneau teaches that it was known in the art to have a bottle with a closure that includes a dispersion matrix insert 5 that includes terpenes are selected from the group consisting of pinene and/or limonene. (Para. 0035)
The inventions of Riviello, JR. and Bonneau are both drawn to the field of containers that are capable of preserving articles in the container. Each container includes a bottle having a main compartment and a cap to hold the dispersion matrix insert. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the dispersion matrix insert in Riviello, JR. by providing terpenes selected from the group consisting of pinene and/or limonene as taught by Bonneau for the purposes of providing alternative preservatives and flavorings to preserve the articles in the bottle.
Riviello, JR. recites it is capable of holding a variety of articles in liquid or dry form (Col 2:1-2), and it is known in the art to have cannabis in a liquid or dry form as disclosed in (Umanskaya et al. US 2012/0021075 A1). Therefore, it is capable of holding a cannabis product within the main compartment.
It has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.

With regards to claim 2, Riviello, JR. (Fig. 2) discloses the bottle cap 1 is threadedly secured to the bottle to close the main compartment.

With regards to claim 3, Riviello, JR. (Fig. 2) discloses the permeable support defines a downwardly extending well portion for supporting the dispersion matrix insert 13 within the main compartment 11, wherein the dispersion matrix insert is removed from the main compartment by removing the bottle cap 1.

With regards to claim 4, Bonneau further teaches that it was known in the art to have the dispersion matrix insert 5 includes an absorbent material containing an oil solution including the terpenes. (Para. 0035)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riviello, JR. US 2001/0019021 A1, previously cited, in view of Bonneau et al. US 2008/0169217 A1 and further in view of Stebbins et al. US 2015/0320113 A1, previously cited.
With regards to claims 6, Riviello, JR. disclose (a dispersion matrix insert) the claimed invention as stated above but it does not specifically disclose the dispersion matrix insert is a packet or pouch.
	However, Stebbins (Fig. 14) teaches that it was known in the art to have a dispersion matrix insert 325 be a packet or pouch. (Para. 0080-0081)
	The inventions of Riviello, JR., Bonneau and Stebbins are all drawn to the field of containers that are capable of holding items and altering the atmosphere in the container. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the dispersion matrix insert in Riviello, JR. by providing it in a pouch or packet form as taught by Stebbins for the purposes of providing alternative forms of the insert.

Claim(s) 10, 12 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riviello, JR. US 2001/0019021 A1, previously cited in view of Bonneau et al. US 2008/0169217 A1.
With regards to claim 10, Riviello, JR. (Fig. 2) discloses a package device for containing a cannabis product, said device comprising: a bottle 2 having a main compartment for storing a volatiles containing product; and a cap 1 adapted to be secured to the bottle for closing the main compartment, with the cap including a dispersion matrix unit compartment 11, wherein the main compartment and the dispersion matrix unit compartment are in communication across a permeable support 14 secured to an underside of the cap, wherein the dispersion matrix unit compartment contains a dispersion matrix insert 13 providing a source of terpenes, and with the permeable support maintaining the dispersion matrix insert in the cap. (Para. 0024)
Riviello, JR. discloses a dispersion matrix insert containing terpenes but it does not specifically disclose the terpenes are selected from the group consisting of α-pinene, camphene, β-pinene, sabinene, ∆-3-carene, α-phellandrene, β-myrcene, α-terpinene, limonene, 1.8 cineole, ɣ- terpinene, cis-β-ocimene, trans-β-ocimene, α-terpinolene, β-caryophyllene and combinations thereof.
However, Bonneau teaches that it was known in the art to have a bottle with a closure that includes a dispersion matrix insert 5 that includes terpenes are selected from the group consisting of pinene and/or limonene. (Para. 0035)
The inventions of Riviello, JR. and Bonneau are both drawn to the field of containers that are capable of preserving articles in the container. Each container includes a bottle having a main compartment and a cap to hold the dispersion matrix insert. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the dispersion matrix insert in Riviello, JR. by providing terpenes selected from the group consisting of pinene and/or limonene as taught by Bonneau for the purposes of providing alternative preservatives and flavorings to preserve the articles in the bottle.
Riviello, JR. recites it is capable of holding a variety of articles in liquid or dry form (Col 2:1-2), and it is known in the art to have cannabis in a liquid or dry form as disclosed in (Umanskaya et al. US 2012/0021075 A1). Therefore, it is capable of holding a cannabis product within the main compartment.

	With regards to claim 12, it is treated as in claim 4 above.
	
	With regards to claim 23, Bonneau further teaches the dispersion matrix insert 5 contains α-pinene.
		
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riviello, JR. US 2001/0019021 A1, previously cited, in view of Bonneau et al. US 2008/0169217 A1 and further in view of Stebbins et al. US 2015/0320113 A1.
With regards to claim 14, it is treated as in claim 6 above.

Claims 16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riviello, JR. US 2001/0019021 A1, previously cited, in view of Bonneau et al. US 2008/0169217 A1 and further in view of Umanskaya et al. US 2012/0021075 A1.
With regards to claim 16, Riviello, JR. discloses a device for containing a fragrant product, comprising: a bottle 2 having a main compartment holding a product; a non-permeable bottle cap 1 adapted to be secured to an open end of the bottle, with said bottle cap defining a dispersion matrix compartment 7 within the cap, and with a permeable support 10 defining a lower boundary of the dispersion matrix compartment; and a dispersion matrix insert 8 having a volatiles-containing product, with the volatiles-containing product being a source of terpenes, absorbed into an absorbent material (end of Para. 0021) of the dispersion matrix insert 8, and wherein the dispersion matrix insert is retained within the dispersion matrix compartment of the cap by the permeable support. (Para. 0021-0023)
	Riviello, JR. recites it is capable of holding a variety of products in liquid or dry form (Col 2:1-2), but it does not specifically disclose the product is cannabis.
However, Umanskaya teaches that it was known in the art for cannabis to come in a variety of liquid and dry forms (Para. 0034 and Fig. 3). Therefore, the main compartment of Riviello, JR. is capable of holding a cannabis product for the purposes of providing alternative products to be held.
Riviello, JR. discloses a dispersion matrix insert containing terpenes but it does not specifically disclose the terpenes are selected from the group consisting of α-pinene, camphene, β-pinene, sabinene, ∆-3-carene, α-phellandrene, β-myrcene, α-terpinene, limonene, 1.8 cineole, ɣ- terpinene, cis-β-ocimene, trans-β-ocimene, α-terpinolene, β-caryophyllene and combinations thereof.
However, Bonneau teaches that it was known in the art to have a bottle with a closure that includes a dispersion matrix insert 5 that includes terpenes are selected from the group consisting of pinene and/or limonene. (Para. 0035)
The inventions of Riviello, JR. and Bonneau are both drawn to the field of containers that are capable of preserving articles in the container. Each container includes a bottle having a main compartment and a cap to hold the dispersion matrix insert. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the dispersion matrix insert in Riviello, JR. by providing terpenes selected from the group consisting of pinene and/or limonene as taught by Bonneau for the purposes of providing alternative preservatives and flavorings to preserve the articles in the bottle.

With regards to claim 24, Bonneau further teaches the volatiles-containing product 5 contains α-pinene.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riviello, JR. US 2001/0019021 A1, previously cited, in view of Bonneau et al. US 2008/0169217 A1 and further in view of Stebbins et al. US 2015/0320113 A1.
With regards to claim 18, it is treated as in claim 6 and 14 above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 10, 12, 14, 16, 18 and 23-24 have been considered but are moot because of a new ground of rejection. However, with regards to the Applicants arguments that the references Riviello, JR., Umanskaya or Umanskaya do not disclose the dispersion matrix insert containing the terpenes selected from the group consisting of α-pinene, camphene, β-pinene, sabinene, ∆-3-carene, α-phellandrene, β-myrcene, α-terpinene, limonene, 1.8 cineole, ɣ- terpinene, cis-β-ocimene, trans-β-ocimene, α-terpinolene, β-caryophyllene and combinations thereof, the Examiner has cited the reference Bonneau et al. US 2008/0169217 A1, to teach that it was known in the art to have a dispersion matrix insert that includes some of those elements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/           Examiner, Art Unit 3736